Citation Nr: 0832370	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  07-25 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The veteran had active service from June 1967 to June 1969.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied the claim for 
service connection.


FINDING OF FACT

The veteran has been diagnosed with PTSD that is medically 
attributed to a stressor he experienced during his service.


CONCLUSION OF LAW

The criteria for service connection for PTSD are met.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)(2007).  In this 
case, the Board is granting in full the benefit sought on 
appeal.  Consequently, the Board finds that any lack of 
notice and/or development which may have existed under the 
VCAA cannot be considered prejudicial to the veteran, and 
remand for such notice and/or development would be an 
unnecessary use of VA time and resources.

II.  Entitlement to Service Connection for PTSD

Under the relevant laws and regulations, service connection 
may be granted if the evidence demonstrates that a current 
disability resulted from an injury or disease incurred or 
aggravated in active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(a) (2007).  In order to 
prevail on the issue of service connection on the merits, 
there must be: (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Establishment of service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (2007).  If the claimed stressor is related 
to combat, service department evidence that the veteran 
engaged in combat or that the veteran was awarded the Purple 
Heart Medal, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  Cohen v. Brown, 10 Vet. App. 128 (1997).  

The veteran is claiming service connection for PTSD.  The 
veteran states there were several in-service stressors, 
specifically, his participation in the Tet Offensive in 
January 1968.  His DD-214 lists his specialty as cook and he 
did not receive any combat medals.

When the evidence does not establish that a veteran is a 
combat veteran, his or her assertions of service stressors 
are not sufficient to establish the occurrence of such 
events.  Rather, the alleged service stressors must be 
established by official service record or other credible 
supporting evidence.  38 C.F.R. § 3.304(f); Pentecost v. 
Principi, 16 Vet. App. 124 (2002); Fossie v. West, 12 Vet. 
App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran 
v. Brown, 6 Vet. App. 283 (1994).

Service department records show that there were attacks on 
the veteran's unit at Cu Chi in January 1968 and March 1968.  
Specific evidence that a veteran was actually with his unit 
at the time of an attack is not required to verify that 
attack as a PTSD stressor.  Pentecost v. Principi, 16 Vet. 
App. 124 (2002).  The stressor is therefore verified and 
conceded.

The veteran was afforded a VA examination in April 2007.  
During this examination, the veteran related symptoms of 
recurrent and intrusive distressing recollections of military 
events, including images, thoughts, and dreams of the events.  
The examiner noted that the veteran had moderately impaired 
memory, markedly diminished interest or participation in 
significant activities, and had feelings of detachment or 
estrangement from others.  The examiner also noted that the 
veteran had difficulty falling or staying asleep, exaggerated 
startle responses, irritability, and auditory and tactile 
hallucinations.  The examiner opined that the veteran's lack 
of coherence and consistency in his reported symptoms 
suggested anxiety and depression that was not clearly and 
specifically related to military trauma.  

However, in December 2005, the veteran had a psychological 
evaluation with a private licensed psychologist.  The 
examiner opined that that the veteran met the criteria of the 
DSM-IV for PTSD, due to exposure to combat stressors in 
Vietnam during the Tet Offensive.  The examiner noted that 
the diagnosis was based on the fact that the veteran 
experienced traumatic events that involved the serious threat 
of injury to self and serious injury to and death of others, 
and that he responded to the events with fear, helplessness, 
and horror.  The examiner also stated that the veteran re-
experiences the traumatic events as distressing thoughts, 
flashbacks, and dreams.  Additionally, the examiner noted 
that the veteran avoids stimuli associated with trauma and 
general numbing as evidenced by his avoidance of any media 
concerned with the military or war, his avoidance of 
conversations about his military experience, and his feelings 
of estrangement.  The veteran demonstrated increased arousal 
as difficulty staying asleep, difficulty concentrating, 
hypervigilance, and exaggerated startle response.  The 
examiner stated that the veteran's symptoms have lasted 
longer than one month and have caused clinically significant 
impairment in his occupation, social and personal life.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or in whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of matter, 
the benefit of the doubt will be given to the veteran.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2007).

The opinion rendered by the private psychologist in December 
2005 is comprehensive and includes a diagnosis of PTSD, a 
description of how each of the criteria for a diagnosis of 
PTSD was met, and a description of the incident that the 
psychologist concluded was a stressor to which the veteran's 
PTSD is linked.  

Although the VA medical opinion of record is unfavorable to 
the veteran, the Board finds that the private medical 
evidence is at least as persuasive as the VA medical opinion.  
As such, the Board concludes that the evidence is in 
equipoise and service connection for PTSD is granted.  


ORDER

Service connection for PTSD is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


